Citation Nr: 1424306	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  06-14 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for thyroid cancer as secondary to radiation exposure and/or pursuant to 38 U.S.C.A. § 1151. 

2.  Entitlement to service connection for loss of use of penis pursuant to 38 U.S.C.A. § 1151 due to surgery.

3.  Entitlement to special monthly compensation (SMC) by reason of being in need of regular aid and attendance or on account of being housebound.

(The matter of an increased rating for service-connected lumbosacral strain is the subject of a separate decision by the Board of Veterans' Appeals (Board))


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 1971 to July 1974.  He had periods of active duty for training from December 1971 to May 1972 and in July 1972. 

This matter comes before the Board on appeal of rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011, these matters were remanded for additional development.  The Veteran testified at a Travel Board hearing at the RO in March 2013.  A copy of the transcript has been associated with the claims file.  In July 2013 and January 2014, the Board sought advisory medical opinions from the Veterans Health Administration (VHA) in connection with the loss of use of penis claim.


FINDINGS OF FACT

1.  Thyroid cancer is not shown to have been present in service, or for many years thereafter; it is not presumed to be the result of any incident of the Veteran's period of active military service, to include as a result of nonionizing radiation.

2.  Thyroid cancer did not result from or permanently increase in severity as the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

3.  Loss of use of penis did not result from or permanently increase in severity as the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

4.  The Veteran's service-connected disabilities have not rendered him unable to care for his daily personal needs without assistance from others, or unable to protect himself from the hazards and dangers of daily living on a regular basis, nor was he substantially confined to his dwelling, the immediate premises, a ward or clinical area of an institution due to a service-connected condition.


CONCLUSIONS OF LAW

1.  Thyroid cancer was not incurred in or aggravated by active military service, it is not presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for thyroid cancer are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for loss of use of penis are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

4.  The criteria for entitlement to SMC by reason of being in need of the aid and attendance of another person or on account of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350 , 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with pre-adjudication notice by letters dated in July 2008 and May 2009 for thyroid cancer, June 2010 for loss of use of penis function and March 2012 for SMC.  Collectively, the notifications complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate the claims and the relative duties of VA and the claimant to obtain evidence.  The notifications also collectively complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, the notice letters were sent prior to the most recent RO-level readjudication of the claims, as evidenced by the January 2013 supplemental statement of the case addressing the thyroid cancer and loss of penis function claims and the January 2013 statement of the case addressing the SMC claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Regarding the duty to assist, VA has obtained service, VA, and private treatment records and afforded the Veteran the opportunity to give testimony before the Board.  Records from the Social Security Administration (SSA) in connection with the Veteran's claim for benefits from SSA have also been obtained and associated with the claims-file.

VA has afforded the Veteran VA examinations in October 2010 for thyroid cancer and March 2012 in connection with his loss of penis function and SMC claims.  Further, advisory medical opinions from VHA were obtained in July 2013 and January 2014 in connection with the loss of penis function claim.  The Board finds that the evidence of record now adequately addresses the critical questions at issue; the collection of medical examination reports and expert medical opinions presents sufficient discussion of the pertinent history, clinical findings, medical principles, and expert determinations informed by review of the claims file such that they present adequate and probative evidence in this case.

All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

All of the relevant development requested by the Board's prior remand has been fully completed with regard to the issues being decided on appeal, and therefore the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the aforementioned March 2013 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing must fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge elicited testimony as to the Veteran's medical and surgical treatment, radiation exposure and his functional limitations as a result of his service connected disabilities.  Further, his testimony reflected understanding of the requirements for service connection pursuant to § 1151 and radiation exposure and entitlement to SMC.  The Veterans Law Judge also specifically sought to identify any pertinent evidence not currently associated with the claims.  Finally, the Veteran has neither asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims for service connection and SMC addressed with a final Board decision at this time.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A layperson is generally not capable of opining on a matter requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Service Connection - Radiation Exposure

The Veteran claims that service connection is warranted for thyroid cancer because he believes his disability is related to his exposure to radiation emitting from equipment used during his period of National Guard service, when his military occupational specialty was radio telephone operator and he attended field radio mechanic school from March 6 to May 20, 1972.  See March 2008 claim and March 2013 Travel Board hearing testimony.  [Alternatively, the Veteran claims that he was exposed to excessive amounts of radiation in the course of receiving VA treatment for his service-connected spine disorders.  This theory of entitlement will be addressed below in the portion of the decision discussing service connection pursuant to 38 U.S.C.A. § 1151.]  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  For the purpose of benefits administered by VA, the term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who is discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(24) defines the term "active military, naval, or air service" as including "active duty" and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty."  Thus, service connection may be granted for a disability which is the result of disease or injury incurred in or aggravated by active military service, which can include ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110.

Certain chronic diseases (including malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for malignant tumors).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The chronic disease presumptions do not apply when the service in question was ACDUTRA or INACDUTRA.  See 38 C.F.R. § 3.307; Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods, including on a presumptive basis for certain disabilities specific to radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  However, the Veteran's claim is based on his reported exposure to radio equipment, which is considered non-iodizing radiation. 

Indeed, the Court has taken judicial notice that radio equipment emits microwave-type nonionizing radiation that is not subject to review under the ionizing radiation statute and regulations.  Rucker, citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  Thus, because the Veteran's claim does not involve exposure to ionizing radiation, it instead comes under the purview of the general service connection provisions, noted above. 

In this regard, the critical question in this case is whether the Veteran's thyroid cancer is as least as likely as not (50% or greater) the result of his Army National Guard service from September 1971 to July 1974, which would include his exposure to radar. 

VA treatment records show that the Veteran was diagnosed with papillary thyroid cancer and underwent thyroidectomy in February 2008, approximately 34 years after his period of service.  However, after carefully reviewing the evidence of record, the Board finds there is no competent lay or medical evidence of record which relates the Veteran's current diagnosis to his military service, including his reported exposure to radiation from radio equipment. 

The Veteran's STRs do not contain any complaints, treatment, or findings related to thyroid cancer or any symptoms reasonably attributed thereto.  There is no indication that the Veteran received treatment for symptoms or disability related to thyroid cancer during service. 

In fact, there is no lay or medical evidence of record which reflects that the Veteran's thyroid cancer was initially manifested during his active military service and that symptoms of the disability continued thereafter.  Instead, the evidence shows that the Veteran sought treatment for neck pain and a thyroid nodule was detected on his neck.  August 2007 magnetic resonance imaging (MRI) and subsequent RAI (radioactive iodine) studies showed the nodule was progressively increasing in size.  He underwent thyroidectomy in February 2008.  

On October 2010 VA examination, the Veteran reported his history of working around radar equipment and radiation based radios while in service.  The examiner stated that papillary carcinoma makes up 85% of thyroid cancers and is due to radiation exposure.  However, after evaluation of the Veteran and review of his extensive claims file, the examiner opined that the Veteran's thyroid cancer is not likely related to his radiation exposure in service because he only served 3 years in the military which would not constitute a significant exposure to radiation.  

The Board finds that the October 2010 opinion of the VA examiner is the most competent, credible, and probative evidence regarding whether the Veteran's papillary thyroid cancer is related to radiation exposure in service.  The opinion was based on examination of the Veteran, his reported radiation exposure and review of his medical history and the examiner's medical expertise regarding the likelihood that thyroid cancer is secondary to his exposure to radar and radio equipment in service.  Because the examiner expressed awareness of the accurate factual evidence in this matter, explained the rationale for the opinion, and by virtue of his training, is competent to render an opinion in this matter, the opinion is probative evidence.  Because there is no competent evidence to the contrary, the opinion is persuasive.

Service Connection Pursuant to 38 U.S.C.A. § 1151

The Veteran claims service connection for thyroid cancer and loss of use of penis function as a result of VA treatment.  Specifically, he claims that his thyroid cancer is the result of exposure to excessive amounts of radiation in the course of receiving VA treatment for his service-connected spine disorders (see a July 2008 statement and March 2013 Travel Board hearing testimony) and he has loss of use of penis function as a result of Methicillin-resistant Staphylococcus aureus (MRSA) infection after VA surgery for the removal and replacement of an inflatable penile prosthesis.  See June 2010 claim and March 2013 Travel Board hearing testimony.  

Under 38 U.S.C.A. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The first step of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  To make this determination, we compare the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, etc. upon which the claim is based to the Veteran's condition after such care.  Each involved body part or system is considered separately.  38 C.F.R. § 3.361(b). 

If it is determined that the Veteran has an additional disability resulting from VA care, the second step is to establish the case of the additional disability; in other words, to determine whether the VA actions actually caused the additional disability.  To establish causation, the evidence must show that the VA care actually resulted in the additional disability.  Merely showing that the Veteran received care and that he has an additional disability does not establish cause.  Furthermore, medical care cannot cause the continuance or natural progress of a disease or injury for which the care was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).  The proximate cause of disability is defined for these purposes as the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151.  Rather the third step in the analysis requires that the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  In a recent case, the Court emphasized that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.  Schertz v. Shinseki, No. 11-2694 (Vet. App. Sep. 26, 2013).

Thyroid Cancer

It is clearly shown, and not in dispute, that the Veteran has thyroid cancer.  It is also not in dispute that the Veteran underwent X-ray studies in connection with his VA treatment.  He does not argue, nor does the evidence suggest, that any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of the VA.  Rather, this case appears to turn on whether the additional disability was due to an event that was not reasonably foreseeable.  

On October 2010 VA examination, the Veteran reported his history of routine X-rays and MRI studies and undergoing isotope radiation treatment for his thyroid cancer.  He reported no chemotherapy or external radiation treatment.  The examiner stated that papillary carcinoma makes up 85% of thyroid cancers and is due to radiation exposure.  However, after evaluation of the Veteran and review of his extensive claims file, the examiner opined that it would be purely speculative to relate the his papillary thyroid cancer to radiation exposure from imaging modalities from various VA medical centers.  The examiner explained that a review of the Veteran's imaging history from 1987 to 2007, when the thyroid mass as detected, show no period during which the Veteran had significant radiation exposure from imaging modalities.  

In essence, the VA examiner opined that there was insufficient evidence to relate the Veteran's thyroid cancer to radiation from VA X-ray studies (and that any such opinion would be speculative in nature).  Medical evidence that is speculative in nature cannot be used to support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, the examiner explained that review of the Veteran's imaging history showed no period during which the Veteran had significant radiation exposure from imaging modalities; thereby, suggesting that such radiation exposure did not cause his thyroid cancer.  Because the examiner expressed familiarity with the record and explained the rationale for the opinion (citing to the absence of significant radiation exposure), the opinion is probative evidence in this matter.  Because there is no competent evidence to the contrary, the opinion is persuasive.

The Board also finds that the Veteran's contentions that his thyroid cancer is the result of radiation exposure in service and/or due to VA X-ray studies is not competent.  That is a complex medical question requiring specialized medical knowledge/training, and he is a layperson, lacking such expertise.  See Jandreau, 492 F.3d at 1374, 1377.  

In short, there is no competent evidence showing that the Veteran's thyroid cancer is due to radiation exposure in service or that it was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable in connection with VA X-ray studies.  Consequently, his claim of entitlement to service connection for thyroid cancer, including pursuant to the provisions of 38 U.S.C.A. § 1151, must be denied.  The doctrine of reasonable doubt was considered by the Board; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Los of Use of Penis

The Veteran underwent surgery in March 2010 for the removal and replacement of an inflatable penile prosthesis.  The record indicates that his old prosthesis was unable to be removed safely during surgery due to its location deep within the Veteran's pelvis.  As a result, the tubing was followed back, capped off, and a new prosthesis was installed. 

Following this March 2010 surgery, the Veteran developed an infection and underwent a second surgery to remove the infected prosthesis.  At this time, all components, including the old reservoir, were removed. 

Review of the record shows that the Veteran signed informed consents, including the risk of infection, in connection with each surgical procedure.  

In the February 2011 Notice of Disagreement and during his March 2013 Travel Board hearing, the Veteran argued that, based on his past medical history of developing an infection following surgery, he should have been prescribed antibiotics.  He contends that, as the result of his infection and the second surgery to remove the prosthesis, he now experiences pain, difficulty urinating and scarring.  

A March 2012 VA opinion based on examination of the Veteran and review of his claims file, including the clinical records associated with the March 2010 surgeries, found that there is no evidence that the Veteran's case was handled improperly.  Further, the examiner found that the Veteran was given preoperative IV antibiotics as is the standard of care.  

Addressing the question of whether the Veteran's complaints of loss of use of penis function, in July 2013, the Board obtained a VHA medical advisory opinion from the Chief of Urology at the Wilmington, Delaware, VAMC.  After review of the record, the VHA expert found the Veteran has the following issues from a genitourinary perspective: erectile dysfunction s/p penile prosthesis, history of urethral stricture, lower urinary tract symptoms (LUTS) on maximal therapy of prostate symptoms (MTOPS) and metabolic stone disease.  The medical expert noted that the penile prosthesis had not been working since at least August 2008 (the Veteran had LUTS and bouts of urinary retention in 2009 for which he underwent a cystoscope showing evidence of diverticulum in the bladder and benign prostate hypertrophy (BPH)).  Regarding the question of additional disability, the medical expert stated that (1) infection can occur after a penile prosthesis and in such cases, it has to be removed, (2) the Veteran was aware of such a complication as he did sign an informed consent and (3) the Veteran received standard prophylaxis and keeping the reservoir in is not the reason for why he developed an infection.  Regarding the question of whether additional disability as a result of VA surgical treatment was due to carelessness, negligence, lack of proper skill, or other incidence of VA fault in furnishing the treatment, the medical expert opined that the Veteran received surgical care within the standard of care in the urologic community.  The medical expert explained that the most common cause of infection of penile prosthesis is the skin flora of the patient, and it is known that the Veteran had at least been colonized by MRSA.  The medical expert further explained that the resulting erectile dysfunction was present from the start (as the Veteran needed a penile prosthesis to begin with).  

Noting that the July 2013 VHA medical advisory opinion only addressed the Veteran's complaints of erectile dysfunction, the Board obtained a second VHA medical advisory opinion in January 2014 from the Chief of Surgical Service at the Reno, NV, VAMC.  Addressing the Veteran's complaints of pain, difficulty urinating and scarring and whether such additional disability is due to an event not reasonably foreseeable/not an expected consequence of the surgery/care provided, the VHA medical expert opined that these complaints are not due to or a result of carelessness, negligence, lack of proper skill, error in judgment or other similar instance of fault on the part of VA during the March 2010 VA surgeries for the removal and replacement of an inflatable penile prosthesis.  The medical expert explained that the Veteran received surgical care within the standard of care based on urology standards in regards to an informed consent, surgical technique and pre-operative antibiotics.  

As set forth above, the first step in developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of the VA March 2010 VA surgeries for the removal and replacement of an inflatable penile prosthesis.  The erectile dysfunction pre-existed the 2010 VA surgeries (as noted by the July 2013 VHA medical expert, that is why he had the penile prosthesis).  The only indication of any disability related to the 2010 VA surgeries are the complaints of pain, difficulty urinating and scarring.  However, the Veteran signed informed consents for both March 2010 surgeries in which he acknowledged that he was told of the possible complications of the surgeries.  Hence, his subsequent complaints of pain, difficulty urinating and scarring were reasonably foreseeable risks of the surgeries.  

Further, there is no medical evidence in the record that the VA surgeries involved any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Although the Veteran claims that, based on his past medical history of developing an infection following surgery, he should have been prescribed antibiotics to prevent his MRSA infection; the record shows that the Veteran was prescribed antibiotics after the surgeries and both VHA medical advisory opinions found that he received surgical care within the standard of care based on urology standards in regards to an informed consent, surgical technique and pre-operative antibiotics.  The July 2013 and January 2014 medical advisory opinions against the claim are based on a review of the claims files and are supported by a discussion of the reasons for the opinions.  These opinions are competent, credible, and have great probative value.  Because there is no competent evidence to the contrary, the opinions are persuasive.

Based on the above evidence, the Board finds that the Veteran's contentions that his loss of use of penis is the result of March 2010 VA surgeries for the removal and replacement of an inflatable penile prosthesis is not competent.  That is a complex medical question requiring specialized medical knowledge/training, and he is a layperson, lacking such expertise.  See Jandreau, 492 F.3d at 1374, 1377.

In short, there is no competent evidence showing that his complaints related to loss of use of penis function are the result of or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.  Consequently, his claim of entitlement to service connection for loss of use of penis pursuant to the provisions of 38 U.S.C.A. § 1151 must be denied.  The doctrine of reasonable doubt was considered by the Board; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Compensation

The Veteran claims entitlement to special monthly compensation because he is so disabled that he is in need of aid and attendance and/or is housebound due to his service-connected disabilities.  

SMC at the aid and attendance rate is warranted if the Veteran as a result of service connected disability has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to: inability of a claimant to dress or undress himself; to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, that requires care and assistance on a regular basis to protect claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).

Service connection is in effect for radiculopathy or the left and right lower extremities, each rated 40 percent; cervical radiculopathy of the right upper extremity, rated 40 percent; degenerative disc disease of the lumbar spine, rated 40 percent; cervical radiculopathy of the left upper extremity, rated 30 percent; right foot disorder, rated 20 percent; degenerative disc disease of the cervical spine, rated 20 percent; peptic ulcer disease, right side trigeminal nerve palsy, 15 centimeter surgical scar on the back, residual scar from cervical laminectomy, and dorsal right foot scar, each rated 10 percent; and residual scar on lumbar spine, rated noncompensable.  There is a combined rating of 100 percent.  Notably, they do not include loss of vision.  Consequently, to establish entitlement to compensation at the aid and attendance rate he must show that the disabilities render him bedridden, or requiring the regular aid and assistance of another person. 

The Veteran reported on March 2012 VA aid and attendance or housebound examination that he is unable to drive and requires the assistance of friends to take him places and do his grocery shopping.  The examination report shows that the Veteran is not bedridden and, although he reported being able to walk without the assistance of another person only within his home, it was noted that he is able to travel beyond his current domicile and he traveled to the examination alone.  He had normal function of the upper extremities and had some difficulty with self-grooming and toileting ability.  The Veteran also had weakness, limitation of motion and lack of coordination of the lower extremities and uses a cane for balance and support.  The examiner noted that the Veteran lives alone and tries to do most things himself but has to pay people to come in and do the laundry, cooking and cleaning because he cannot stoop and bend over or hold anything for any period of time.  

A September 2012 VA treatment report notes that the Veteran is independent in all ADL's (activities of daily living), including driving.  

The record clearly shows that the Veteran is not bedridden due to his service connected disabilities (and such is not claimed).  Furthermore, while the record suggests that he has some impairment of self-care functions (grooming and toileting ability), it is neither shown nor suggested by the record that he is unable to dress or undress himself or keep himself ordinarily clean and presentable.  Nothing in the evidence suggests that the effects of the Veteran's service connected disabilities are such degree that he requires care or assistance on a regular basis to protect him from hazards and dangers incident to his daily environment.  

In summary, while the evidence shows that the Veteran has functional impairment due to his service-connected disabilities (which is reflected in the 100 percent scheduler rating), the preponderance of the evidence is against a finding that he has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  Accordingly, the preponderance of the evidence is against the claim for aid and attendance benefits, and such claim must be denied.

SMC at the housebound rate is payable to a Veteran who has a single service-connected disability rated as 100 percent disabling and either (a) has an additional service-connected disability, or disabilities, independently rated as 60 percent disabling, which (i) is/are separate and distinct from the service-connected disability rated as 100 percent disabling and (ii) involve(s) different anatomical or bodily symptoms; or (b) is permanently housebound by reason of a service-connected disability or disabilities.  The latter requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises as a direct result of service-connected disabilities, and it is reasonably certain that the disabilities will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The Veteran is not shown to have any single service connected disability rated 100 percent (nor is it alleged that he has such disability).  As such is a threshold legal requirement for establishing entitlement to SMC at the housebound rate, (see 38 U.S.C.A. § 1114(s)), this claim must be denied for lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  [Notably, in his August 2012 notice of disagreement, the Veteran reported that he is able to drive a vehicle equipped with hand controls.]  



ORDER

Service connection for thyroid cancer, including pursuant to 38 U.S.C.A. § 1151, is denied.  

Service connection for loss of use of penis pursuant to 38 U.S.C.A. § 1151 is denied.

SMC based on the need for regular aid and attendance or housebound status is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


